 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetromedia, Inc.-KMBC-TV and InternationalPhotographers of the Motion Picture Industry,Local 666, IATSE (AFL-CIO). Case 17-CA-6831January 17, 1980SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 21, 1979, Administrative Law JudgeJames L. Rose issued the attached SupplementalDecision in this proceeding.' Thereafter, Respondentfiled exceptions and a supporting brief, and theCharging Party filed a brief in support of theAdministrative Law Judge's Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, and on basis of theAdministrative Law Judge's Supplemental Decisionand the entire record in this case, the National LaborRelations Board hereby reaffirms its Decision andOrder previously issued on September 28, 1977, asmodified below, and hereby orders that the Respon-dent, Metromedia, Inc.-KMBC-TV, Kansas City,Missouri, its officers, agents, successors, and assigns,shall take the action set forth in the Board's originalOrder, as so modified:1. Substitute the following for paragraph l(a):"(a) Refusing to bargain collectively over theoperation of minicams with International Photogra-phers of the Motion Picture Industry, Local 666,IATSE (AFL-CIO), herein called IATSE, as theexclusive collective-bargaining representative of theemployees in the following appropriate unit:"All full-time and regular part-time news depart-ment motion picture cameramen (electronic orfilm) of Metromedia, Inc., at its KMBC-TVstation located in Kansas City, Missouri, butexcluding guards and supervisors, as defined inthe Act, and all other employees."2. Substitute the attached notice for that of theBoard.247 NLRB No. 57IT IS FURTHER ORDERED that the unit representedby the International Photographers of the MotionPicture Industry, Local 666, IATSE (AFL-CIO), beclarified as follows:All full-time and regular part-time news depart-ment motion picture cameramen (electronic orfilm) of Metromedia, Inc., as its KMBC-TVstation located in Kansas City, Missouri, butexcluding guards and supervisors, as defined inthe Act, and all other employees.The Board's original Decision and Order in this proceeding is reported at232 NLRB 486 (1977).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain over theoperation of "minicams" with IATSE as thecertified collective-bargaining representative ofemployees in the following unit:All full-time and regular part-time news de-partment motion picture cameramen (electron-ic or film) of Metromedia, Inc., at its KMBC-TV station located in Kansas City, Missouri,but excluding guards and supervisors, as de-fined in the Act, and all other employees.WE WILL NOT assign newly created jobs toemployees represented by the IBEW, an actionwhich will alter the terms and conditions ofemployment of IATSE unit members, withoutprior notification to IATSE and affording IATSEan opportunity to bargain with respect to suchjobs.WE WILL NOT take any action to implementour unilateral decision that employees in theIATSE unit would be required to become mem-ber of the IBEW in order to operate the "mini-cams."WE WILL NOT recognize that portion of thecontract with Local 1259, International Brother-hood of Electrical Workers, assigning exclusivejurisdiction over the "minicams" to employeesrepresented by IBEW.WE WILL NOT make any unilateral changes inthe terms and conditions of employment ofemployees in the bargaining unit represented byIATSE without first notifying and, upon request,bargaining in good faith with that labor organiza-tion about such changes.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees392 METROMEDIA, INC.in the exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act, asamended.WE WILL, upon request, bargain with IATSEabout "minicam" work.WE WILL rescind that portion of the contractgranting "minicam" work exclusively to theIBEW.WE WILL rescind our decision assigning opera-tion of the "minicams" to employees in the unitrepresented by the IBEW and the requirementthat employees in the above-described unit repre-sented by IATSE become members of the unitrepresented by the IBEW in order to operate suchcameras.METROMEDIA, INC.-KMBC-TVSUPPLEMENTAL DECISIONJAMES L. ROSE, Administrative Law Judge: This matteris before me upon the Board's Order of remand dated May10, 1979, pursuant to which a supplemental hearing washeld in Kansas City, Kansas, on July 16 and 17, 1979.On September 28, 1977, the Board issued its Decision andOrder in this matter,' finding that Metromedia, Inc.-KMBC-TV (Respondent), violated Section 8(a)(5) and (1)of the National Labor Relations Act, as amended, 29 U.S.C.§ 151, et seq., in certain respects with regard to its bargainingduty to International Photographers of the Motion PictureIndustry, Local 666, IATSE, AFL-CIO, herein IASTE, inconnection with assignment of operating portable TVcameras (minicams) to employees in the unit represented byLocal Union 1259, International Brotherhood of ElectricalWorkers, AFL-CIO, herein IBEW.In its Decision the Board specifically declined the remedyrequested by IASTE that Respondent be ordered to assignminicam work to employees in the IASTE unit.The Eighth Circuit enforced the Board's Order2butremanded the proceeding to the Board for purposes ofdetermining whether the existing bargaining units remainappropriate in view of Respondent's introduction of mini-cams to its operation. Specifically, the court stated:Resolution of this dispute requires, then, that the Boarddetermine whether station employees who operateminicams for news-gathering purposes are appropriate-ly included in the bargaining unit defined by "newsdepartment motion picture cameramen," or in someother existing unit. Alternatively, the Board mayconclude that the minicams so changed the operationsof the station that the prior bargaining units are nolonger appropriate and that new bargaining units mustbe defined.The Board in turn remanded the proceeding to me inorder to receive evidence concerning whether the existingbargaining units represented by IASTE and IBEW, respec-tively, remain appropriate.1. CONTENTIONS OF THE PARTIESIn essence, the parties at this stage of proceeding take thefollowing positions:A. The General CounselThe General Counsel, while participating in the supple-mental proceeding, calling, examining, and cross-examiningwitnesses, declined to take a "adversarial" position withregard to the issues on remand.B. The Charging PartyIASTE contends essentially that the bargaining unit forwhich it is certified should be clarified to include employeeswho use the minicams when such use is for news gatheringpurposes.C. RespondentRespondent contends that the operation of minicams isappropriately assigned to employees in the unit of engineersrepresented by IBEW. In the alternative, Respondentsuggests that, if such were to leave a residual unit of newscameramen who continue to operate film cameras, thoseemployees should be included in the IBEW unit and to thatextent the IBEW unit so clarified.D. The Party in InterestIBEW contends that employees who operate minicams,for whatever purpose, should be in the unit represented byit-that employees in the unit it represents are entitled toexclusive jurisdiction of operation of the minicams. IBEWdoes not, apparently, join Respondent's assertion thatemployees who continue to operate film cameras should beincluded in its unit.II. ANALYSIS AND CONCI.UDING FINDINGSThe facts set forth in the decisions of the Board andcircuit court were not, and are not now, in serious dispute,nor have they been significantly altered in the 3 years sincethis matter first came on for hearing. At the time of the firsthearing, Respondent was contemplating the acquisition anduse of minicams but had not yet put them in operation.Indeed, at that time Respondent had only a portion of aminicam for use in training. Since then, Respondent hasacquired and now uses four minicams and intends to getanother.Initially, it was Respondent's intention to use the mini-cams solely for news gathering purposes. However, thecapability of this equipment is such that it can be used forcommercial production on location, taping of promotionaland entertainment events, as well as remote broadcastingsports and news. While the minicams are mostly used forgathering news on videotape, location production on video-tape and live broadcasting are occasional uses.: 586 F.2d 1182, 1191(1978).393'232 NLRB 486. DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time of the first hearing Respondent employed fivenews cameramen, whose principal function was to captureand edit the video portion of news using a CP 16 film moviecamera.Now Respondent has three employees who do this workusing film cameras and three who principally perform thesame function using minicams. Two of these individuals hadworked for Respondent as news cameramen and when giventhe opportunity accepted assignment as minicam operators.The third is a relatively new employee who had previouslybeen employed by another television station as an engineerand who does have an FCC first class engineer license, butthis is not required.Giving rise to the unfair labor practice found by the Boardwas Respondent's agreement during negotiations in 1978with IBEW to give exclusive jurisdiction to operatingminicams to employees in the IBEW unit. As a consequenceof this, which one may reasonably infer from the evidence ofrecord and which the Board found, Respondent and IBEWthen agreed to the creation of a new classification ofemployees to do this work-the news engineers. Amongother things, it was necessary to create this new categorydistinguished from engineers generally so that Respondentcould have flexibility in assigning overtime. That is, theregular engineers can decline overtime, a situation notconductive to competitive news gathering. There are someadditional differences in working conditions between thenews engineers and the regular engineers and in require-ments for employment, e.g., regular engineers must have anFCC first class license, news engineers need not.'The overwhelming and essentially agreed-to evidence isthat the job functions performed by the news engineers andthose performed by the news cameramen are substantiallythe same. As testified to by Ed Willming, his job as a newsengineer "Basically, is shooting and editing news." He putthis at 90 to 95 percent of his time. This is the same work hedid as a film cameraman.Both the news engineers and the news cameramen areassigned automobiles (with the exception of Thomas Shalz,the new news engineer who is generally assigned to themicrowave relay van which he uses principally as a newscruiser but which can be, and is, used for remote broad-casts). They are allowed to take the cars home in the evening(except Shalz) and sometimes receive assignments to cover aparticular news story after hours.While Respondent appears to have set up organizationalresponsibility whereby the news engineers are responsible tothe chief engineer, it is clear that by and large the newsengineers, as the news cameramen, are supervised by thenews director. And they receive their daily assignments fromthe assignment editor. While the chief engineer may havesome responsibility for the news engineers and their over-time budget, it is clear from the record that a substantialmajority of the supervision of the news engineers is the sameas that of the news cameramen. In fact, the news engineers' It should be noted that the act of creating the classification of newsengineer and negotiating such into the collective-bargaining agreement withIBEW was found by the Board to be a violation of Sec. 8(a)(), andRespondent was ordered to cease giving effect to that portion of the collective-bargaining agreement.' Stage Employees Local One. IATSE. AFL-CIO, e al., (RKO Generalwork out of the news department rather than the engineeringdepartment.The news department is on the second floor of thebuilding occupied by Respondent, whereas the engineeringdepartment is on the first floor. Thus, even when the newsengineers are physically on Respondent's premises they havelittle, if any, contact with the other engineers.There are some fundamental differences between theminicam and CP 16 film camera. First, the film camera ismuch lighter than the minicam and thus is more appropri-ately used when mobility is essential. Since the film cameraputs the images on film, the editing of this is done manuallyby cutting and splicing the film. The editing of videotapetaken by a minicam is electronic. However, aside from thistechnological difference the operation of the two cameras isessentially the same. As testified to by Respondent's stationmanager, the principal job qualification for both operation ofboth the minicam and the news camera when gathering newsis photojournalism, and editing judgment is the same.Further, operation of the minicam and the editing devicerequires little training. The mechanical skill involved inoperating the two cameras is similar, and neither requiresmuch training, special schooling, or a license. Indeed,Willming testified that without any electronic training helearned to operate the minicam in about a week.While there are some mechanical differences between thecameras, the job functions performed by the individualsoperating them are essentially identical. And it is thiswork-the video gathering of news--which is crucial to thiscase and not the per se operation of the minicam. The adventof the minicam really has not changed the job functions ofemployees who are responsible for the video portion of news.It is true that with the minicams Respondent now has thetechnological capability for remote broadcasts. However,even when this capability is exercised more people than theoperator of the minicam are needed. There must also besomeone who sits in the microwave relay van which sendsthe signal from the minicam to the station.In the jurisdictional dispute context the Board has hadoccasion to consider the assignment of operating minicams.In every case the critical element noted by the Board was thejob function of photojournalism. Thus, in the one case wherethe Board affirmed assignment of the minicam operation tothe engineers unit it was noted that the engineers equally aswell as the cameramen had substantial experience in newsgathering.' Here there was no showing that any of theregular engineers had ever had any experience in photojour-nalism. The two news engineers with such experience hadbeen news cameramen.In a recent decision involving the assignment of minicamwork the Board said, "However, we do not consider thedispute here to be the actual technical operation of thecamera. Rather, in our opinion, the dispute herein concernsthe function of newsgathering and not the operation of aparticular type of equipment."'WOR-TV Division), 219 NLRB 165 (1975). Accord: Photo-News Guild, 227NLRB 1796 (1977), wherein the employer's assignment to the newscameramen was affirmed, the Board noting that the news gathering functionhad been performed exclusively by news cameramen for 20 years.' International Photographers of the Motion Picture Industries. Local 666.and Motion Picture Laboratory Technicians. Local 780. affiliated with394 METROMEDIA. INC.Here the function of news gathering has been exclusivelyperformed by the news cameramen and never by anyengineer until advent of the news engineer classification, andno very good reason has been advanced why news camera-men should not continue to perform this work exclusively.Respondent argues that to allow news cameramen to usethe minicams in news gathering but members of some otherunit to use them otherwise would "split the baby" and causesubstantial economic inconvenience. But Respondent doesnot explain how or why, nor is the alleged inconvenienceself-apparent. Respondent seems to have enough minicamsto do both news gathering and location shooting at the sametime. Perhaps it would sometimes be more efficient to havean employee who is basically a news gatherer to do thelocation shooting. If so, this is the sort of thing which couldeasily be worked out in negotiations with both IBEW andIATSE. In any event, on the record here Respondent'srequirement to have minicam operators do nonnews gather-ing is moderate to minimal and should not be considereddecisive vis-a-vis the news gathering function performed bythem.Finally, it is clear that skill and training involved in newsgathering and editing is substantially greater than thatrequired to learn to operate a minicam. Thus, photojournal-ism skill must be considered more determinative thanwhatever mechanical skill is involved in operating a mini-cam.Accordingly I conclude that the nature of Respondent'soperation has not significantly changed subsequent to thearrival of the minicams, and that employees continue toperform the function of video news gathering using both theminicams and the CP 16 film cameras. The employees whoare involved in video news gathering share a substantialcommunity of interest, and their job functions are notInternational Alliance of Thearnical Stage Employees (Postr-Newsweek Srations,Florida Inc.. WPLG-TVI. 227 NLRB 810, 814 (1977). Accord: InternationalAlliance of Theatrical Stage Employees and Moving Picture Machine Operatorsof the United States and Canada (Metromedia. Inc.). 225 NLRB 785 ( 1976).1 In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesdistinguished simply because they may use different tools toaccomplish that job. I therefore believe that the unit of theseemployees, having been found to be appropriate in thisindustry, should be clarified as follows:All full-time and regular part-time news departmentmotion picture cameramen (electronic or film) ofMetromedia, Inc., at its KMBC-TV station located inKansas City, Missouri, but excluding guards, andsupervisors, as defined in the Act, and all otheremployees.To the extent that Respondent will have occasion to usethe minicams for purposes other than news gathering, theoperation of the minicam can be performed by whomeverRespondent chooses, consistent, of course, with any collec-tive-bargaining agreements. Such work would be coveredunder the IBEW contract and would appropriately beperformed by members of the IBEW unit.Based upon the foregoing findings of fact and conclusionsof law, and pursuant to the Order of remand of the Board, Ihereby issue the following recommended:ORDER'That the Board's Order dated September 28, 1977, beamended in paragraph I(a) and in the first paragraph of thenotice to read:All full-time and regular part-time news departmentmotion picture cameramen (electronic or film) ofMetromedia, Inc., at its KMBC-TV station located inKansas City, Missouri, but excluding guards, andsupervisors, as defined in the Act, and all otheremployees.and Regulations of the National abor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.395